J-S21002-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    JEREMY SEVILLE                             :
                                               :
                      Appellant                :   No. 1400 MDA 2021

         Appeal from the Judgment of Sentence Entered September 28, 2021
     In the Court of Common Pleas of Luzerne County Criminal Division at No(s):
                             CP-40-CR-0002307-2020


BEFORE:      DUBOW, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM OPINION BY DUBOW, J.:                      FILED: AUGUST 4, 2022

        Appellant, Jeremy Seville, appeals from the September 28, 2021

Judgment of Sentence entered in the Luzerne County Court of Common

Pleas following his negotiated guilty plea to Weapons or Implements for

Escape.1 Appellant’s counsel, Robert M. Buttner, Esquire, has filed a Petition

to Withdraw as Counsel and an Anders2 Brief, to which Appellant has not

filed a response. Upon review, we grant counsel’s Petition to Withdraw and

affirm Appellant’s Judgment of Sentence.

        The facts and procedural history are as follows. On January 21, 2020,

the Commonwealth charged Appellant with the above offense following an

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. § 5122(a)(2).

2   Anders v. California, 386 U.S. 738 (1967).
J-S21002-22



incident that occurred on November 25, 2019, at SCI Dallas where Appellant

was an inmate.

        On May 18, 2021, Appellant entered into a negotiated guilty plea. On

July 21, 2021, the court entered an order indicating that it would sentence

Appellant pursuant to the negotiated plea to 30 months of IPP 3/restrictive

probation, with the first 12 months under house arrest with electronic

monitoring, “contingent with Franklin County accepting supervision” of

Appellant’s house arrest and probation.4,        5, 6


        Subsequently, the Franklin County Department of Adult Probation and

Parole (“FCAPO”) notified the court that it refused to accept supervision of

Appellant’s sentence. Therefore, on August 12, 2021, the trial court entered

an order scheduling a hearing for August 25, 2021, to review Appellant’s

sentence.

        On August 17, 2021, the FCAPO issued a two-page report detailing the

reasons it had refused to accept supervision of Appellant. In particular, the

FCAPO explained that Appellant had previously been non-compliant with its

____________________________________________


3   “IPP” refers to the Intermediate Punishment Program.

4   Order, 7/21/21.

5   At the time of sentencing, Appellant was a resident of Franklin County.

6 At the hearing, Appellant’s counsel represented to the trial court that the
Franklin County Department of Adult Probation and Parole (“FCAPO”) had
agreed to accept supervision of Appellant. N.T., 7/21/21, at 2.



                                           -2-
J-S21002-22



supervision of his home confinement, had failed to pay related costs of that

supervision, failed a urine screen, and, on August 16, 2021, Appellant was

detained for new criminal charges for attempted homicide and aggravated

assault.

      Appellant failed to appear at the sentencing hearing scheduled for

August 25, 2021.    The court rescheduled the sentence review hearing for

September 28, 2021.

      On September 28, 2021, the trial court held the hearing to reconsider

Appellant’s sentence.     Because Appellant’s non-custodial sentence was

contingent on the FCPAO’s agreeing to supervise Appellant and that

contingency had not been satisfied, the court vacated its order imposing

IPP/restrictive probation and sentenced Appellant to a term of 27 to 54

months’ incarceration. Appellant did not object to the calculation of his prior

record score or lodge any objections to the jurisdiction of the court to

resentence him. Additionally, Appellant did not file a post-sentence motion.

      This appeal followed. The court ordered Appellant to file a Pa.R.A.P.

1925(b) Statement. Counsel instead filed by a “Statement of Intent to File

an Anders/Santiago Brief” pursuant to Pa.R.A.P. 1925(c)(4).

      On April 6, 2022, counsel subsequently filed a Motion to Withdraw and

an Anders Brief. Appellant did not respond.

      In the Anders Brief, counsel indicated that Appellant wished to raise

the following issue on appeal:




                                     -3-
J-S21002-22


     Did the trial court exceed its jurisdiction and 42 Pa.C.S. § 5505
     when it vacated [] Appellant’s IPP/Restrictive Probation [and]
     imposed a sentence of total confinement?

Anders Brief at 2.

     As a preliminary matter, we address appellate counsel’s request to

withdraw as counsel.   “When presented with an Anders Brief, this Court

may not review the merits of the underlying issues without first passing on

the request to withdraw.” Commonwealth v. Daniels, 999 A.2d 590, 593

(Pa. Super. 2010).     In order for counsel to withdraw from an appeal

pursuant to Anders, our Supreme Court has determined that counsel must

meet the following requirements:

     (1) provide a summary of the procedural history and facts, with
     citations to the record;

     (2) refer to anything in the record that counsel believes arguably
     supports the appeal;

     (3) set forth counsel’s conclusion that the appeal is frivolous;
     and

     (4) state counsel’s reasons for concluding that the appeal is
     frivolous. Counsel should articulate the relevant facts of record,
     controlling case law, and/or statutes on point that have led to
     the conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

     Counsel has complied with the mandated procedure for withdrawing as

counsel. Additionally, counsel confirms that he sent Appellant a copy of the

Anders Brief and Petition to Withdraw, as well as a letter explaining to

Appellant that he has the right to retain new counsel, proceed pro se, and to




                                    -4-
J-S21002-22



raise any additional points.        See Commonwealth v. Millisock, 873 A.2d

748, 751 (Pa. Super. 2005) (describing notice requirements).

          Because counsel has satisfied the above requirements, we will address

the substantive issue raised in the Anders Brief. Subsequently, we must

“make a full examination of the proceedings and make an independent

judgment to decide whether the appeal is in fact wholly frivolous.”

Santiago,        978    A.2d   at    355      n.5       (citation    omitted).   See     also

Commonwealth v. Yorgey, 188 A.3d 1190, 1197 (Pa. Super. 2018) (en

banc) (noting Anders requires the reviewing court to “review ‘the case’ as

presented in the entire record with consideration first of issues raised by

counsel”).

          In the Anders Brief, counsel reiterates Appellant’s challenge to his

sentence on the grounds that the trial court lacked jurisdiction to resentence

him. Appellant’s Brief at 8-10.

          We have reviewed the initial sentencing order in this matter and

observe       that   the   court    imposed     Appellant’s         non-custodial   sentence

contingent on the FCAPO assuming supervision over him. Therefore, by the

terms of the order, Appellant’s non-custodial sentence could only take effect

if the condition precedent stated in the order, i.e., that the FCAPO accepted

him for supervision, was met. Thus, we conclude that because the court’s

initial    sentencing      order    contained       a     condition     precedent   to    the

commencement of Appellant’s non-custodial sentence, the initial sentencing

order was not a final judgment of sentence, and the trial court retained

                                           -5-
J-S21002-22



jurisdiction to enter a final sentencing order once the question of the

FCAPO’s involvement in the matter was settled.         We, thus, agree with

counsel that Appellant’s challenge to the trial court’s authority to enter a

custodial sentence is frivolous, albeit on grounds different from those

asserted by counsel in the Anders Brief.7

       After conducting our independent review as required pursuant to

Yorgey, 188 A.3d at 1197, we discern no non-frivolous issues to be raised

on appeal.     We, therefore, grant counsel’s Petition to Withdraw and affirm

the Judgment of Sentence.

       Judgment of Sentence affirmed. Petition to Withdraw granted.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/04/2022

____________________________________________


7 Appellant asserts that, pursuant to 42 Pa.C.S. § 5505, the trial court lacked
jurisdiction to vacate the initial sentencing order more than 30 days after the
court entered it. Section 5505 provides that, generally, a court retains
jurisdiction to rescind or modify any order for only 30 days after its entry if
no appeal has been taken from it. 42 Pa.C.S. § 5505. For the reasons
explained, supra, we conclude that because the non-custodial sentencing
order was based on a contingency that did not occur, the non-custodial
sentencing order was not final and the instant facts do not implicate Section
5505.



                                           -6-